Citation Nr: 0420879	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  02-20 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for residuals of basal 
cell carcinoma, right upper lip.

4.  Entitlement to service connection for allergic 
rhinorrhea, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to December 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran was afforded a RO hearing in June 2003; the 
transcript is of record.  At the hearing, the veteran 
withdrew his claim of service connection for exposure to 
toxic gases.

The issues of entitlement to service connection for allergic 
rhinorrhea, GERD, and basal cell carcinoma are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  The veteran had active duty service in Southwest Asia 
during the Persian Gulf War.

2.  The medical evidence attributes his headaches to unknown 
etiology.


CONCLUSION OF LAW

The veteran's undiagnosed illness manifested by headaches was 
incurred in service in Southwest Asia during the Persian Gulf 
War.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In light of the favorable decision, however, no further 
discussion of VCAA is necessary at this point.

I.  Factual Background

The veteran's service medical records are unavailable for 
review.  The RO attempted to obtain the records from the 
veteran's Army National Guard Unit and the National Personnel 
Records Center (NPRC), to no avail.

Treatment records from St. John's Hospital dated in July 1990 
indicate that the veteran fell asleep at the wheel of his 
vehicle, and it went into a median striking a guardrail.  At 
the hospital a chest x-ray and EKG were performed, and the 
veteran was admitted for possible significant myocardial 
contusion.  On physical examination, the examiner's 
impression was a chest contusion and rule out myocardial 
contusion.  The examination report was negative for a head 
injury or complaints of a head injury.

In September 1997, the veteran filed a claim of service 
connection for severe headaches.

In a lay statement submitted by the veteran's mother, she 
stated that upon returning from the Gulf War, the veteran was 
suffering from severe headaches.  In lay statements submitted 
by other members of the veteran's family, they contended that 
he sustained a car accident during service, and subsequently 
complained of severe headaches.

In March 1998, the veteran was afforded a VA examination.  
The veteran reported that during service he was in a motor 
vehicle accident and was hospitalized for three days.  He 
claimed that he lost consciousness for an hour.  On physical 
examination, the veteran stated that he was suffering from 
"more of a muscle tension type of headache."  He reported 
no migraine problems, no tics, and no choreiform type of 
movements.  The examiner noted that the headaches were 
associated with muscle spasms in the temples bilaterally.  
The veteran  reported that the headaches lasted for 15 to 20 
minutes, occurring once or twice a week.  He treated with 
Tylenol.  He claimed the headaches began during service.  The 
examiner diagnosed muscle tension headaches involving the 
temporalis muscles resolved with Tylenol.  The examiner also 
noted that the veteran had a history of a motor vehicle 
accident causing a head injury in 1991 with the veteran 
losing consciousness for approximately one hour, was 
hospitalized for observation for three days, and he had no 
residual problems.

In June 2003, a hearing was held before the RO.  The veteran 
claimed that he sustained a head injury during his car 
accident in July 1990.  Subsequently, he suffered "bad" 
headaches three or four times per week, treating with Advil, 
Tylenol, and BC powders.

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In some circumstances, however, service connection for 
chronic, undiagnosed illness arising from service in 
Southwest Asia during the Persian Gulf War may be compensated 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Under those provisions, service connection may be established 
for objective indications of a chronic disability resulting 
from an undiagnosed illness or illnesses, provided that such 
disability (1) became manifest in service on active duty in 
the Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and (2) by history, 
physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for six months.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2003).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b) 
(2003).

Compensation shall not be paid, however, under this section 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c) (2003).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

As an initial matter, the Board notes that the veteran's DD 
Form 214 reflects that he completed foreign service for two 
years, four months and eleven days.  He was awarded the 
Southwest Asia Service Medal.  Based on this evidence and for 
purposes of analysis under 38 C.F.R. § 3.317, it is clear 
that the veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

Regarding the merits of the veteran's claim, the Board notes 
that he contends that he did not have symptoms of headaches 
prior to service.  The evidence of record contains an initial 
diagnosis of muscle tension headaches, rendered during the 
March 1998 VA examination.  Although the veteran contends 
that his headaches are as a result of the car accident he 
incurred in July 1990, the Board finds that there is no 
medical evidence to support this contention.  The medical 
records from St. John's Hospital are negative for a head 
injury, or complaints of a head injury or pain.  
Additionally, the March 1998 VA examiner noted that the 
veteran had no residual problems due to the car accident.  
Consequently, service connection for headaches due to the 
July 1990 car accident is not warranted.

The Board finds, however, that the evidence above is 
sufficient to show for purposes of 38 C.F.R. § 3.317 that the 
veteran exhibited objective indications of chronic 
disability, manifested by symptoms of headaches.

In order to establish service connection for his claimed 
disabilities, the legal criteria provide, in pertinent part, 
that the illness or symptoms not be attributable to any known 
clinical diagnosis by history, physical examination, and/or 
laboratory tests.  38 C.F.R. § 3.317 (2003).  In that regard, 
the evidence of record appears to support the veteran's claim 
of service connection for undiagnosed illness manifested by 
headaches.

For example, the record reflects that at the March 1998 VA 
examination the veteran reported muscle tension type 
headaches, opposed to migraine headaches.  No disease process 
was noted.  

Based on the above, the evidence of record suggests that the 
veteran's symptoms of headaches which have been shown to be 
chronic, cannot be attributed to a diagnosed illness.  
Affording the veteran the benefit of the doubt, service 
connection is thus warranted under 38 U.S.C.A. § 1117.


ORDER

Entitlement to service connection for an undiagnosed illness 
manifested by headaches is granted.


REMAND

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary as to the remaining 
issues on appeal.

At the June 2003 RO hearing, the veteran testified that he 
received treatment from a private care provider in Big 
Springs, Texas for his allergic rhinorrhea and GERD.  The RO 
should contact the veteran and obtain from him the name, 
address, and dates of treatment of the medical provider, and 
then the RO should obtain the records.  The veteran is 
advised that he has an obligation to cooperate fully with 
VA's efforts to obtain the medical records.  38 C.F.R. 
§ 3.159(c)(1)(i), (ii) (2003).  

Additionally, the veteran should be afforded a VA medical 
examination to determine whether the veteran has a disorder 
of allergic rhinorrhea and/or GERD, and the etiology of any 
such disorder.

As for the issue of service connection for basal cell 
carcinoma on the right upper lip, the veteran should be 
afforded a VA examination to determine whether the veteran 
has a current disorder and/or residuals of any such disorder, 
and the examiner should provide an opinion regarding the 
etiology of any such disorder.  The examiner should address 
the private treatment records from Dr. Wallis.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The RO should contact the veteran 
and obtain from him the name, address, 
and dates of treatment for the medical 
provider in Big Springs, Texas.  The RO 
should, then, take all necessary steps 
to obtain any treatment records 
specifically identified by the veteran.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

3.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining whether the 
veteran has allergic rhinorrhea, and 
the etiology of any such disorder 
including whether it is related to 
service.  The RO should forward the 
veteran's claims file to the VA 
examiner.  The examiner should review 
the entire claims file and provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
allergic rhinorrhea is etiologically 
related to his service or was 
aggravated therein.  If an opinion 
cannot be expressed without resort to 
speculation, the examiner should so 
indicate.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.

4.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining whether the 
veteran has GERD, and whether any such 
disorder is etiologically related to 
service.  The RO should forward the 
veteran's claims file to the VA 
examiner.  The examiner should review 
the entire claims file and provide an 
opinion as to whether it is at least as 
likely as not that the veteran's GERD 
is etiologically related to his service 
or was aggravated therein.  If an 
opinion cannot be expressed without 
resort to speculation, the examiner 
should so indicate.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

5.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining whether the 
veteran has a current disorder and/or 
residuals of basal cell carcinoma on 
his right upper lip, and whether any 
such disorder is etiologically related 
to service.  The RO should forward the 
veteran's claims file to the VA 
examiner.  The examiner should review 
the entire claims file and provide an 
opinion as to whether it is at least as 
likely as not that any basal cell 
carcinoma on the right upper lip is 
etiologically related to his service or 
was aggravated therein.  If an opinion 
cannot be expressed without resort to 
speculation, the examiner should so 
indicate.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.

6.  The RO should, then, readjudicate 
the veteran's claims of service 
connection for basal cell carcinoma on 
the right upper lip, allergic 
rhinorrhea, and GERD.  If the 
determination of these claims remain 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



